Citation Nr: 1607408	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than May 7, 2008 for the grant of a 10 percent rating for Hepatitis C, to include whether there was clear and unmistakable error (CUE) in an October 1993 rating decision that denied entitlement to a compensable rating for Hepatitis C.


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to December 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2012, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript is associated with the claims file.  The VLJ who held the hearing is a signatory to this decision.

In November 2012 and January 2015, the Board remanded these claims for additional development.  

In August 2015, the Veteran testified at a hearing before a VLJ.  A transcript is associated with the claims file.  The VLJ who held the hearing is also a signatory to this decision.

A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

As stated above, the Veteran testified at two hearings before two different VLJs currently employed at the Board concerning the issues listed above.  Thus, a third VLJ will be assigned to the panel deciding this appeal.  

In a letter dated in November 2015, the Veteran was afforded the opportunity for a hearing before the third member of the decision panel.  He subsequently responded that he did not want an additional hearing.  See December 2015 statement.  Thus, there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a) (2015).

In addition to the paper claims file, there are additional documents in Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran's adjustment disorder with anxiety and depressed mood is rated as 50 percent disabling and he has sufficient additional service-connected disabilities to bring his combined rating to 70 percent; these service-connected disabilities preclude the Veteran from maintaining gainful employment.

2.  A rating decision, dated October 1993, denied entitlement to a compensable rating for Hepatitis C, and continued the noncompensable rating in effect since December 1973. 
 
3.  The record reflects the Veteran was informed of the October 1993 rating decision via an award letter dated in October 1973 that was sent to his address of record.  Nothing in the record reflects the Veteran initiated an appeal regarding any of the findings of the October 1973 rating decision.
 
4.  The findings contained in the October 1993 rating decision were supported by the evidence then of record and consistent with the law in effect at that time.
 
5.  To the extent there was error in the October 1993 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.
 
6.  Following the October 1993 rating decision, the record does not reflect the Veteran submitted an increased rating claim regarding his service-connected Hepatitis C until May 7, 2008.
 
7. By a June 2009 Statement of the Case, the RO assigned an increased rating of 10 percent, effective from May 7, 2008.
 
8.  The record does not contain evidence by which it is factually ascertainable the Veteran satisfied the criteria for a 10 percent rating for Hepatitis C, prior to May 7, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2015).

2.   The October 1993 rating decision was not the product of CUE.  38 U.S.C.A. § 5109A (West 2014);38 C.F.R. § 3.105 (2015).
 
3.  The criteria for an effective date earlier than May 7, 2008 for the assignment of a 10 percent rating for Hepatitis C have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).



	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the Veteran's claim for entitlement to a TDIU.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Regarding the claim of CUE, in Livesay v. Principi, 15 Vet. App, 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that although the VCAA was potentially applicable to all pending claims, there were instances where the VCAA had no application as a matter of law.  Id. at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a "claimant" as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id. at 179.  Thus, the Court held that the VCAA did not apply to claims of CUE.  Therefore, no further discussion of the VCAA regarding the Veteran's CUE claim is warranted in this decision.

Additionally, the purpose of § 5103(a) notice has been met when a claim for service connection is granted and an initial disability rating and effective date are assigned, because the claim has been substantiated.  As the Veteran's claim for service connection for a Hepatitis C was substantiated, the purpose of 38 U.S.C.A. § 5103(a) notice had been served.  See Dingess v. Nicholson, 19 Vet.App. 473 (2006).  

In November 2012, the Board remanded these claims to provide the Veteran notice concerning what is needed to substantiate a TDIU claim, and to issue a statement of the case regarding the Veteran's claim of CUE in an October 1993 rating decision.  A notice letter was sent to the Veteran in December 2012, and a statement of the case was issued in March 2014.  The claims were then remanded again in January 2015 to schedule the Veteran for a Board hearing.  A Board hearing was conducted in August 2015.  Therefore, the Board is satisfied that there has been substantial compliance with the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  That development having been completed, the claims are now ready for appellate review.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2012 and August 2015 hearings, the undersigned VLJs fully explained the issues involved.  Also, the VLJs suggested submission of medical evidence that had not yet been provided.  The Veteran was represented at the hearing by an attorney.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJs failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJs complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.



	(CONTINUED ON NEXT PAGE)

II.  Entitlement to a TDIU

The Veteran seeks a total disability rating based on individual unemployability.  He asserts he has been unable to work due to his service-connected adjustment disorder and Hepatitis C.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is service connected for an adjustment disorder with anxiety and depressed mood, rated 50 percent disabling, a scar on his chin, rated 30 percent disabling, and Hepatitis C, rated 10 percent disabling.  The Veteran's combined rating is 70 percent.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his disabilities.

The Veteran submitted a claim for a TDIU in May 2010, at which time he indicated that he had been unemployed for approximately two years, due to his psychiatric disorder and Hepatitis C.

The Veteran's occupational history, as reported in his claims submissions, during his Board hearings, and to his treating physicians and VA examiners, indicates that the Veteran worked primarily as a heavy equipment operator through his union until approximately December 2008.  In a July 2014 statement, the Veteran indicated that he has a 10th grade education.

The Board notes that the Veteran has been afforded multiple VA examinations, during which there was no medical evidence that the Veteran was unable to maintain employment due to his disabilities.  Importantly, however, the most recent VA examination was from more than two years ago.  

More recently, the Veteran's treating psychologist completed a Disability Benefits Questionnaire (DBQ) in August 2015.  It was noted that the psychologist saw the Veteran during seven hourly counseling sessions from January 2015 through August 2015.  The psychologist opined that the Veteran had total occupational social impairment, due to depression and anxiety.  She stated that the Veteran was unable to sustain or maintain employment, and although he has ideas regarding self-employment and other business ventures, in reality he is unable to follow through on those ideas.  It was noted that the Veteran has tried, but has not been successful in securing steady employment since 2008 due to lacking the ability to concentrate, being easily distracted, having poor coping skills, flawed judgment and being chronically fatigued.  The Veteran was also noted to have selective memory and numerous other symptoms that prevent him from maintaining employment.

The Board finds the evidence is at least in equipoise that the Veteran is entitled to a TDIU.  The Veteran has a combined disability rating of 70 percent, and while several VA examiners have indicated the Veteran's disabilities do not prevent him from maintaining employment, importantly, the Veteran's treating psychologist has recently indicated that the Veteran is unemployable due to his service-connected psychiatric disorder. 

Considering all evidence of record, the Board finds that the evidence is at least in equipoise that the Veteran is precluded from gainful employment due to his service-connected disabilities.  The evidence indicates that the Veteran suffers from many symptoms due to his adjustment disorder with anxiety and depression, including depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, impairment of memory, flattened affect, impaired judgment, gross impairment in thought processes, and intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.   See August 2015 DBQ.

Therefore, considering the severity of the Veteran's disabilities, the Board resolves all reasonable doubt in favor of the Veteran, and finds the Veteran is entitled to a TDIU.

III.  Entitlement to an Effective Date Earlier Than May 7, 2008 for the Grant of a 10 Percent Rating for Hepatitis C, to include Whether There was CUE in a October 1993 Rating Decision

The Veteran seeks entitlement to an effective date earlier than May 7, 2008 for the grant of a 10 percent rating for Hepatitis C.  The Veteran asserts that there was CUE in the October 1993 rating decision that continued a noncompensable rating.

In an October 1993 rating decision, the RO denied the Veteran's claim for entitlement to a compensable rating for Hepatitis C, and continued the noncompensable rating that had been in effect since December 1973.  The Veteran did not file a timely notice of disagreement or otherwise express disagreement with the rating decision with respect to the rating and effective date assigned and, consequently, the October 1993 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. § 3.156(b) (2015).

The Veteran did not file another claim for entitlement to a compensable rating for Hepatitis C until May 7, 2008.  In a June 2009 Statement of the Case, an increased rating of 10 percent for Hepatitis C was awarded, effective May 7, 2008.  The Veteran asserts that the October 1993 rating decision involved CUE for failing to award a 10 percent rating with an effective date of August 9, 1993.  The Veteran asserts that at the time of the October 1993 rating decision, the RO failed to obtain VA medical evidence that demonstrated symptoms of Hepatitis C of a severity to warrant a 10 percent rating.

CUE - Applicable Laws

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  There must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2015).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14; see also Wilson v. West, 11 Vet. App. 383, 386 (1998).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).

Effective Dates - Applicable Laws

In general, the effective date for increases is generally the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  With respect to disability compensation, the earliest effective date that may be assigned is the date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date, otherwise the effective date is the date of claim.  38 C.F.R. § 3.400(o)(2).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2015).  "Any communication or action indicating an intent to apply for one or more benefits .... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2015); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).

Facts & Analysis

In this case, the Veteran argues that there was CUE in the October 1993 rating decision because the rating decision failed to consider VA treatment records that he asserts demonstrated that his condition was more severe than that found in the VA examination report on which the rating was based.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in the constructive possession of the agency and must be obtained if the material could be determinative of the claim).  Additionally, the Veteran asserts that in denying the claim for a compensable rating in October 1993, the RO relied on laboratory testing results of the Veteran's liver function that were incorrectly interpreted.

The Board acknowledges that the October 1993 rating decision did not consider VA treatment records from 1993, aside from the October 1993 VA examination.  The critical question, therefore, is whether consideration of the VA treatment records presumptively in VA's possession at the time of the October 1993 rating decision would have manifestly changed the outcome at the time it was made.  That is, whether consideration of these records would have undebatably necessitated the assignment of a 10 percent rating for the Veteran's Hepatitis.  Based on consideration of the evidence of record, the Board concludes that such consideration does not.

At the time of the October 1993 rating decision, a 10 percent rating was warranted for Hepatitis manifested by demonstrable liver damage with mild gastrointestinal disturbance.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 (1993).

The Veteran asserts that the VA treatment records not considered by the VA documented fatigue and diarrhea, and that these symptoms, coupled with the incorrectly interpreted liver function test, would have entitled the Veteran to a rating of 10 percent at the time of the October 1993 rating decision.

The Veteran was afforded a VA examination in September 1993.  Importantly, the Veteran reported that he had an inadequate and low energy level.  The Veteran personally denied weight loss, change in bowel habits, nausea, vomiting or abdominal pain.  Liver function tests included with the September 1993 examination indicated a low aspartate aminotransferase (AST) level of 13, with a normal range being 16-40, and a normal alanine aminotransferase (ALT) level of 15.  The diagnosis was inactive Hepatitis B with normal liver function tests and a positive Hepatitis C antibody present, suspected inactive because of normal liver function tests.  Based on the foregoing, the October 1993 rating decision concluded that the Veteran's Hepatitis did not warrant an increased compensable rating.

As noted in the March 2014 statement of the case, it is normal for low levels of AST to be present in the blood, and according to commonly accepted medical treatises, abnormally high levels of AST would signify liver damage.  In a May 2014 statement, the Veteran indicated that he did not object to the VA's medical finding, in this regard.  See May 2014 statement.  However, the Veteran continues to assert that his documented fatigue and referral for participation in a research study on Hepatitis C were facts that should have been known at the time of the decision, but instead were not known due to failure to obtain the VA treatment records.

However, as noted, to warrant a 10 percent rating at the time, there had to be both demonstrable liver damage and mild gastrointestinal disturbance.  The Veteran's fatigue was known at the time, as he reported it at the September 1993 VA examination.  However, the Veteran denied gastrointestinal disturbance at the September 1993 VA examination, and laboratory results did not indicate liver damage.  

The record does not reflect that had the RO obtained the pertinent VA treatment notes, it would have manifestly changed the outcome.  Of note, a March 1993 liver function test, located in the later obtained VA treatment records, indicated normal levels of both AST and ALT.  Furthermore, there does not appear to be any additional documented evidence of liver damage in the later obtained VA treatment records that would have manifestly changed the outcome of the October 1993 rating decision and entitled the Veteran to rating of 10 percent for his Hepatitis.  

There is simply no evidence that indicates the Veteran had demonstrable liver damage and mild gastrointestinal disturbance at the time of the September 1993 rating decision, to warrant a rating of 10 percent.  Therefore, it is not absolutely clear that a different result would have ensued and it was not clear and unmistakable error for the RO to have denied entitlement to a rating of 10 percent.

For these reasons, the Board finds that the October 1993 rating decision was not the product of CUE, and it is a final decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

As previously noted, in general, the effective date for increases is generally the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

After the October 1993 rating decision, the Veteran did not submit an additional claim for entitlement to a compensable rating for Hepatitis until May 2008.  

Currently, Diagnostic Code 7354 provides ratings for Hepatitis.  Nonsymptomatic Hepatitis is rated noncompensable.  38 C.F.R. § 4.115, Diagnostic Code 7354 (2015).  

To warrant a rating of 10 percent, Hepatitis must be manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.

The Veteran was afforded a VA examination in July 2008.  It was noted that he experienced fatigue and missed work occasionally.  He had no incapacitating episodes during the prior 12-month period.  There was no noted malaise, nausea, anorexia, or right upper quadrant pain.  The Veteran reported weight loss; however, there was no sign of malnutrition.  Liver function tests and additional blood tests were normal.  The examiner noted that the Veteran experienced fatigue, fevers and time lost from work.  The Veteran's Hepatitis also prevented exercise and sports.

The Veteran was then denied entitlement to a compensable rating in an August 2008 rating decision; however, he was later granted entitlement to a rating of 10 percent in a June 2009 statement of the case.  The RO noted that the evidence did not clearly show the Veteran warranted the 10 percent evaluation; however, the evidence did indicate that his symptoms were greater than warranted by a noncompensable rating.

There is no additional evidence of record that demonstrates that the Veteran met the requirements of a 10 percent rating prior to May 7, 2008.  Here, the date of receipt of the claim as determined by the RO was May 7, 2008.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  Accordingly, an effective date prior to May 7, 2008, for the 10 percent evaluation is not warranted. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.

Entitlement to an effective date earlier than May 7, 2008 for the grant of a 10 percent rating for Hepatitis C, to include whether there was CUE in an October 1993 rating decision, is denied.




______________________________		____________________________
      WAYNE M. BRAEUER                                              K. A. BANFIELD
         Veterans Law Judge                                                Veterans Law Judge
    Board of Veterans' Appeals                                    Board of Veterans' Appeals



____________________________________________
SHANE A. DURKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


